      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                         Entered 05/03/19 12:03:30                Page 1 of 22
GWENDOLYN E. HUNT, ATTORNEY
2010 N. Hampton Rd., Ste. 400
Desoto, TX 75115



Bar Number: 18267
Phone: (214) 330-4465

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: James Craig Ryno                           xxx-xx-8729             §          Case No:
       3201 Southshore Court                                              §
                                                                                     Date:        5/3/2019
       Midlothian, TX 76065                                               §
                                                                          §          Chapter 13
                                                                          §

      Debra M. Ryno                               xxx-xx-6469
      3201 Southshore Court
      Midlothian, TX 76065



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $4,185.00                      Value of Non-exempt property per § 1325(a)(4):        $207.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $251,100.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
          Case 19-31527-bjh13 Doc 4 Filed 05/03/19                      Entered 05/03/19 12:03:30                   Page 2 of 22
Case No:
Debtor(s):    James Craig Ryno
              Debra M. Ryno



                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                         SECTION I
                                     DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                    FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
           Debtor(s) propose(s) to pay to the Trustee the sum of:
             $4,185.00      per month, months    1       to   60    .

           For a total of    $251,100.00    (estimated " Base Amount ").
           First payment is due      6/2/2019        .

           The applicable commitment period ("ACP") is        60   months.
           Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:         $0.00          .
           The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
                $0.00      .
           Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $207.00         .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.    CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are           $0.00           and shall be paid in full
           prior to disbursements to any other creditor.
     2.    STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
           noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
           amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.    DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
           Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
           the following monthly payments:


                       DSO CLAIMANTS                           SCHED. AMOUNT           %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                       GWENDOLYN E. HUNT             , total:           $3,700.00     ;
      $1,000.00 Pre-petition;              $2,700.00 disbursed by the Trustee.




                                                                   Page 2
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                         Entered 05/03/19 12:03:30                  Page 3 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)
Gateway Mortgage Grp                               $24,549.39             5/19          0.00%        Month(s) 1-60                  Pro-Rata
3201 Southshore Ct.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Gateway Mortgage Grp                                                   58 month(s)                    $2,997.00                      8/19
3201 Southshore Ct.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Gateway Mortgage Grp                                 $5,994.00      06/19-07/19         0.00%        Month(s) 1-60                  Pro-Rata
3201 Southshore Ct.

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Chrysler Capital                              $9,325.00                $9,000.00       6.50%                                        Pro-Rata
2008 Chevrolet Silverado PU (approx. 109,000 miles
Lawson Farms HOA                                $891.00                   $891.00      0.00%                                        Pro-Rata
3201 Southshore Ct.
Syncb/hhgreg                                  $3,771.00                $3,771.00       0.00%                                        Pro-Rata
Furniture

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.




                                                                 Page 3
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                         Entered 05/03/19 12:03:30                Page 4 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.            VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)
Internal Revenue Service                                                          $3,313.76       Month(s) 1-60                       Pro-Rata

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Acceptance Now                                                     $1,791.00
AR Resources, Inc.                                                   $283.19
Arronrnts                                                            $801.00
Arronrnts                                                            $380.00
Barry Bass, MD                                                     $1,337.88

                                                                 Page 4
         Case 19-31527-bjh13 Doc 4 Filed 05/03/19    Entered 05/03/19 12:03:30           Page 5 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

Baylor Heart and Vascular Hospital             $12,789.78
Capital One Auto Finance                        $3,372.00
CBS                                                 $560.35
CBS                                                 $200.00
CBS                                             $4,185.21
CBS                                                 $349.10
CBS                                             $9,031.78
CBS                                             $3,622.00
CBS                                                 $136.00
Center for Scoliosis Advance Spine                    $0.00
Chrysler Capital                                    $325.00 Unsecured portion of the secured debt (Bifurcated)
Citibank/The Home Depot                         $3,270.00
City of Weatherford                                 $715.01
Comenity Bank/Lane Bryant                           $451.00
Credit Management Lp                                $282.00
Credit Management Lp                                $195.00
Credit One Bank                                 $1,254.01
Credit One Bank                                       $0.00
Credit Systems Intl In                          $1,883.00
Credit Systems Intl In                              $375.00
Credit Systems Intl In                              $157.00
DHS                                             $5,908.11
DHS                                                 $150.00
DHS                                                 $427.23
DHS                                                 $200.00
Doctors Reporting Service of TX,                    $200.00
DRS                                             $2,551.60
Enhanced Recovery Corp                          $1,133.00
Enhanced Recovery Corp                              $319.00
First Premier Bank                                    $0.00
First Premier Bank                                  $527.00
GECRB/Care Credit                                   $667.00
Guardian Healthcare-Waxahachie                  $1,065.96
Harley Davidson Financial                           $760.00
Harris                                          $4,185.00
Health Texas Provider Network                        $80.00
HRRG                                                $211.84
HSBC                                                $660.00
IC System                                           $928.00
IC System                                            $97.00
ID Partners                                         $259.90
Integrity Solution Svc                               $53.00
John C. Mallioc & Assoc.                            $815.24
Laboratory Physicians Associates                      $8.93
Laboratory Physicians Associates                     $19.16


                                               Page 5
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                     Entered 05/03/19 12:03:30              Page 6 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

Mabt - Genesis Retail                                          $2,732.00
Mabt - Genesis Retail                                          $2,542.00
Methodist Health System                                        $6,229.55
Methodist Mansfiled Medical Ctr.                               $4,273.55
Methodist Mansfiled Medical Ctr.                               $1,956.00
Methodist Medical Group                                            $7.72
Methodist Medical Group                                        $2,442.01
Midland Credit Management                                      $1,481.63
Midland Credit Management                                      $2,171.03
Midland Credit Management                                      $2,315.68
Midland Funding                                                  $868.00
Midland Funding                                                  $397.00
My Clinic                                                        $150.17
Okinus, Inc.                                                     $681.00
Paramount Recovery Sys                                           $360.00
Radiology Associates of N. Texas                                  $92.46
RCS                                                           $48,844.10
RentDebt Automated Collections                                   $444.00
Rushmore Service Center                                          $609.33
Santander Consumer Usa                                           $981.00
Southwest Credit                                                 $164.51
Stellar Recovery                                                 $138.00
Syncb/hhgreg                                                   $2,171.00
Synchrony Bank                                                   $628.11
Synerprise Consulting Services, Inc                               $96.00
Tel- Check                                                       $224.80
Terminix                                                           $0.00
Texas Physican Resources, LLP                                    $199.12
Texas Physicans Resources, LLP                                   $268.85
Texas Physicans Resources, LLP                                   $199.12
Texas Physicans Resources, LLP                                    $53.77
Txu Electric/TXU Energy                                           $96.00
United Revenue Corp                                              $284.00
USMD Hospital of Arlington                                     $6,485.34
Verizon                                                          $642.00
Waxahachie Family Denistry                                       $209.14
Western Shamrock Corporation                                     $406.00
Westlake Financial Svc                                         $4,525.00

TOTAL SCHEDULED UNSECURED:                                   $165,342.27

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 6
       Case 19-31527-bjh13 Doc 4 Filed 05/03/19                          Entered 05/03/19 12:03:30                  Page 7 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 7
        Case 19-31527-bjh13 Doc 4 Filed 05/03/19                         Entered 05/03/19 12:03:30                  Page 8 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 8
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                          Entered 05/03/19 12:03:30                 Page 9 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

                                                                  Page 9
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                           Entered 05/03/19 12:03:30                Page 10 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                 Page 10
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                       Entered 05/03/19 12:03:30                Page 11 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 11
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                       Entered 05/03/19 12:03:30                Page 12 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Gwendolyn E. Hunt
Gwendolyn E. Hunt, Debtor's(s') Attorney                                  Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Gwendolyn E. Hunt                                                     18267
Gwendolyn E. Hunt, Debtor's(s') Counsel                                   State Bar Number




                                                               Page 12
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19                       Entered 05/03/19 12:03:30                Page 13 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the     3rd day of May, 2019         :

(List each party served, specifying the name and address of each party)


Dated:               May 3, 2019                                          /s/ Gwendolyn E. Hunt
                                                                          Gwendolyn E. Hunt, Debtor's(s') Counsel

Acceptance Now                                    Capital One Auto Finance                          CBS
xxxxxxx1095                                       xxxxxxxxxxxxx1001                                 xx8385
5501 Headquarters Dr                              3905 N Dallas Pkwy                                2001 Bryan Street, #2600
Plano, TX 75024                                   Plano, TX 75093                                   Dallas, TX 75201



AR Resources, Inc.                                CBS                                               CBS
P.O. Box 1056                                     xxx4482                                           xx6193
Blue Bell, PA 19422                               2001 Bryan Street, #2600                          2001 Bryan Street, #2600
                                                  Dallas, TX 75201                                  Dallas, TX 75201



Arronrnts                                         CBS                                               Center for Scoliosis Advance Spine
xxxxxx3052                                        xxxx-7497                                         x2436
1015 Cobb Place Blvd Nw                           2001 Bryan Street, #2600                          2800 E. Broad St., #512
Kennesaw, GA 30144                                Dallas, TX 75201                                  Mansfield, TX 76063



Arronrnts                                         CBS                                               Chrysler Capital
xxxxxx3187                                        xxx3 723                                          xxx3070
1015 Cobb Place Blvd Nw                           2001 Bryan Street, #2600                          P.O. Box 660335
Kennesaw, GA 30144                                Dallas, TX 75201                                  Dallas, TX 75266-0335



Barry Bass, MD                                    CBS                                               Citibank/The Home Depot
312 E. Renfro, #109                               xxx3349                                           xxxxxxxxxxxx9713
Burleson, TX 76028                                2001 Bryan Street, #2600                          Attn: Recovery/Centralized Bankruptcy
                                                  Dallas, TX 75201                                  PO Box 790034
                                                                                                    St Louis, MO 63179


Baylor Heart and Vascular Hospital                CBS                                               City of Weatherford
621 North Hall Street                             xx4836                                            xx-xxx0-05-0
Dallas, TX 75226                                  2001 Bryan Street, #2600                          P.O. Box 255
                                                  Dallas, TX 75201                                  Weatherford, TX 76086




                                                               Page 13
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19      Entered 05/03/19 12:03:30   Page 14 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

Comenity Bank/Lane Bryant          DHS                                  First Premier Bank
xxxxxxxxxxxx4619                   xxxx1201                             xxxxxxxxxxxx0699
Attn: Bankruptcy                   P.O. Box 460036                      Attn: Bankruptcy
PO Box 182125                      Garland, TX 75046-0036               PO Box 5524
Columbus, OH 43218                                                      Sioux Falls, SD 57117


Credit Management Lp               DHS                                  First Premier Bank
xxxx5196                           xxxx1039                             xxxxxxxxxxxx1491
4200 International Pkwy            P.O. Box 460036                      Attn: Bankruptcy
Carrollton, TX 75007               Garland, TX 75046-0036               PO Box 5524
                                                                        Sioux Falls, SD 57117


Credit Management Lp               DHS                                  Gateway Mortgage Grp
xxxx5839                           xxxx4545                             xxxx6619
4200 International Pkwy            P.O. Box 460036                      ATTN: Bankruptcy Dept.
Carrollton, TX 75007               Garland, TX 75046-0036               244 S Gateway place
                                                                        Jenks, OK 74037


Credit One Bank                    DHS                                  GECRB/Care Credit
xxxx xxxx xxxx 5415                xxxxxxx1761                          xxxxxxxxxxxx1194
PO Box 60500                       P.O. Box 460036                      Attn: bankruptcy
City of Industry, CA 91716-0500    Garland, TX 75046-0036               PO Box 103104
                                                                        Roswell, GA 30076


Credit One Bank                    Doctors Reporting Service of TX,     Guardian Healthcare-Waxahachie
xxxx xxxx xxxx 8885                xxxxxx1761                           xxxxx6624
PO Box 60500                       PO Box 460036                        P.O. Box 302111
City of Industry, CA 91716-0500    Garland, TX 75046-0036               Dallas, TX 75320-2111



Credit Systems Intl In             DRS                                  Harley Davidson Financial
xxxxx4538                          xxx9060                              xxxxxxxxxx3012
P O Box 1088                       800 E. Campbell Rd., Suite 399       Attention: Bankruptcy
Arlington, TX 76004                Richardson, TX 75081                 PO Box 22048
                                                                        Carson City, NV 89721


Credit Systems Intl In             Enhanced Recovery Corp               Harris
xxxxx5620                          xxxx1227                             xxxx2132
P O Box 1088                       Attention: Client Services           Harris & Harris, Ltd.
Arlington, TX 76004                8014 Bayberry Rd                     111 W Jackson Blvd 400
                                   Jacksonville, FL 32256               Chicago, IL 60604


Credit Systems Intl In             Enhanced Recovery Corp               Health Texas Provider Network
xxxxx8387                          xxxx9614                             xxxxx9124
P O Box 1088                       Attention: Client Services           PO Box 842727
Arlington, TX 76004                8014 Bayberry Rd                     Dallas, TX 75284
                                   Jacksonville, FL 32256




                                              Page 14
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19      Entered 05/03/19 12:03:30   Page 15 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

HRRG                                John C. Mallioc & Assoc.            Methodist Mansfiled Medical Ctr.
xxxxxxxxxx-xxxx9593                 114 N. Rogers St.                   xxxxxxxx8178
P.O. Box 8486                       Waxahachie, TX 75165                4040 N. Central Exp. Way, #600
Coral Spring, FL 33075-8486                                             Dallas, TX 75204-3174



HSBC                                Laboratory Physicians Associates    Methodist Medical Group
xxxx xxxx 0130                      xxxx-xx9789                         xxxxxx8462
PO Box 9                            PO Box 740968                       P.O. Box 733540
Buffalo, NY 14240                   Dallas, TX 75374-0968               Dallas, TX 75373-3540



IC System                           Laboratory Physicians Associates    Methodist Medical Group
xxxxxxx6001                         xxxx-xxxxxx2216                     xxxxx2739
Attn: Bankruptcy                    PO Box 740968                       P.O. Box 733536
444 Highway 96 East; PO Box 64378   Dallas, TX 75374-0968               Dallas, TX 75373-3536
St. Paul, MN 55164


IC System                           Lawson Farms HOA                    Midland Credit Management
xxxxxxx5001                         xxx1307                             xxxxx5995
Attn: Bankruptcy                    c/o: Principal Management Group     P.O. Box 301030
444 Highway 96 East; PO Box 64378   P.O. Box 660090                     Los Angeles, CA 90030-1030
St. Paul, MN 55164                  Dallas, TX 75266-0090


ID Partners                         Mabt - Genesis Retail               Midland Credit Management
4430                                xxxxxxxxxxxx5160                    xxxxx3394
309 Regency Pkwy., #205             Attn: Bankruptcy                    P.O. Box 301030
Mansfield, TX 76063-7305            PO Box 4477                         Los Angeles, CA 90030-1030
                                    Beaverton, OR 97076


Integrity Solution Svc              Mabt - Genesis Retail               Midland Credit Management
xxxx7094                            xxxxxxxxxxxx5505                    xxxxx1165
20 Corporate Hills Dr               Attn: Bankruptcy                    P.O. Box 301030
Saint Charles, MO 63301             PO Box 4477                         Los Angeles, CA 90030-1030
                                    Beaverton, OR 97076


Internal Revenue Service            Methodist Health System             Midland Funding
xxx-xx-xxxx & xxx-xx-6469           4040 N. Central Expwy.,#600         xxxxxx0809
P.O. Box 7346                       Dallas, Texas 75204                 8875 Aero Dr Ste 200
Philadelphia, PA 19101-7346                                             San Diego, CA 92123



James Craig Ryno                    Methodist Mansfiled Medical Ctr.    Midland Funding
3201 Southshore Court               xx xxxxxx9001                       xxxxxx4936
Midlothian, TX 76065                4040 N. Central Exp. Way, #600      2365 Northside Dr Ste 300
                                    Dallas, TX 75204-3174               San Diego, CA 92108




                                               Page 15
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19     Entered 05/03/19 12:03:30     Page 16 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

My Clinic                          Southwest Credit                      Texas Physican Resources, LLP
xxxxxx-xx6700                      xxxx3948                              xxxxxx5036
106 Plaza Dr.                      4120 International Pkwy., #1100       P.O. Box 8776
Red Oak, TX 75154                  Carrollton, TX 75007-1958             Ft. Worth, TX 76124-0776



Okinus, Inc.                       Stellar Recovery                      Texas Physicans Resources, LLP
xxx xxx 4575                       xxxx4980                              xxxxxx0532
157 W. Rail Rd.                    1327 Highway 2 W., Suite 100          P.O. Box 3495
St. Pelham, GA 31779               Kalispell, MT 59901-3413              Toledo, OH 43607



Paramount Recovery Sys             Syncb/hhgreg                          Texas Physicans Resources, LLP
xxxxxxxxxxxxx9726                  xxxxxxxxxxxx5149                      xxxxxx5036
105 Deanna St                      Attn: Bankruptcy                      P.O. Box 8776
Robinson, TX 76706                 PO Box 965060                         Ft. Worth, TX 76124
                                   Orlando, FL 32896


Radiology Associates of N. Texas   Syncb/hhgreg                          Texas Physicans Resources, LLP
xxxxxxx-xxxTC-RA                   xxxxxxxxxxxx4902                      xxxxxx9119
P.O. Box 1723                      Attn: Bankruptcy                      P.O. Box 3495
Indianapolis, IN 46206-1723        PO Box 965060                         Toledo, OH 43607
                                   Orlando, FL 32896


RCS                                Synchrony Bank                        Txu Electric/TXU Energy
xx7290                             xxxx xxxx xxxx 1194                   xxxxxxxxxxxx3080
1499 W. Palm Park Rd., #140        P.O. Box 960061                       Attention: Bankruptcy
Boca Raton, FL 33486               Orlando, FL 32896-0061                PO Box 650393
                                                                         Dallas, TX 75265


RentDebt Automated Collections     Synerprise Consulting Services, Inc   United Revenue Corp
xxxxx253A                          xxxx1323                              xxx5256
Attn: Bankruptcy                   Attn: Bankruptcy                      Attention: Office Manager
2802 Opryland Dr                   5651 Broadmoor St                     204 Billings St. Suite 120
Nashville, TN 37214                Mission, KS 66202                     Arlington, TX 76010


Rushmore Service Center            Tel- Check                            USMD Hospital of Arlington
xxx2511                            2801 E. Interstate 20                 xxxxxxxxxx&xxxxxx1391
P.O. Box 5508                      Weatherford, TX 76087                 801 W. Interstate 20
Sioux Falls, SD 57117                                                    Arlington, Texas 76017



Santander Consumer Usa             Terminix                              Verizon
xxxxxxxxxxxxx1000                  608 Development Drive, Suite 200A     xxxxxxxxxx0001
8585 N Stemmons Fwy Ste 1100-n     Plano, TX 75074                       500 Technology Dr
Dallas, TX 75247                                                         Ste 550
                                                                         Weldon Spring, MO 63304




                                              Page 16
      Case 19-31527-bjh13 Doc 4 Filed 05/03/19   Entered 05/03/19 12:03:30   Page 17 of 22
Case No:
Debtor(s):   James Craig Ryno
             Debra M. Ryno

Waxahachie Family Denistry
125 Park Place Blvd.
Waxahachie, TX 75165




Western Shamrock Corporation
xxxxxxxxxZ002
Attention: Bankruptcy
801 S Abe St. Ste, 2A
San Angelo, TX 76903


Westlake Financial Svc
xx6416
4751 Wilshire Blvd Suite 100
Los Angeles, CA 90010




                                            Page 17
        Case 19-31527-bjh13 Doc 4 Filed 05/03/19                    Entered 05/03/19 12:03:30          Page 18 of 22
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: James Craig Ryno                                                         CASE NO.
                                    Debtor


          Debra M. Ryno                                                           CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on May 3, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Gwendolyn E. Hunt
                                 Gwendolyn E. Hunt
                                 Bar ID:18267
                                 GWENDOLYN E. HUNT, ATTORNEY
                                 2010 N. Hampton Rd., Ste. 400
                                 Desoto, TX 75115
                                 (214) 330-4465



Acceptance Now                                   Barry Bass, MD                              CBS
xxxxxxx1095                                      312 E. Renfro, #109                         xxxx-7497
5501 Headquarters Dr                             Burleson, TX 76028                          2001 Bryan Street, #2600
Plano, TX 75024                                                                              Dallas, TX 75201



AR Resources, Inc.                               Baylor Heart and Vascular Hospital          CBS
P.O. Box 1056                                    621 North Hall Street                       xxx3 723
Blue Bell, PA 19422                              Dallas, TX 75226                            2001 Bryan Street, #2600
                                                                                             Dallas, TX 75201



Arronrnts                                        Capital One Auto Finance                    CBS
xxxxxx3052                                       xxxxxxxxxxxxx1001                           xxx3349
1015 Cobb Place Blvd Nw                          3905 N Dallas Pkwy                          2001 Bryan Street, #2600
Kennesaw, GA 30144                               Plano, TX 75093                             Dallas, TX 75201



Arronrnts                                        CBS                                         CBS
xxxxxx3187                                       xxx4482                                     xx4836
1015 Cobb Place Blvd Nw                          2001 Bryan Street, #2600                    2001 Bryan Street, #2600
Kennesaw, GA 30144                               Dallas, TX 75201                            Dallas, TX 75201
       Case 19-31527-bjh13 Doc 4 Filed 05/03/19                    Entered 05/03/19 12:03:30           Page 19 of 22
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE: James Craig Ryno                                                        CASE NO.
                                     Debtor


          Debra M. Ryno                                                          CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #1)

CBS                                            Credit Management Lp                         DHS
xx8385                                         xxxx5196                                     xxxx1201
2001 Bryan Street, #2600                       4200 International Pkwy                      P.O. Box 460036
Dallas, TX 75201                               Carrollton, TX 75007                         Garland, TX 75046-0036



CBS                                            Credit Management Lp                         DHS
xx6193                                         xxxx5839                                     xxxx1039
2001 Bryan Street, #2600                       4200 International Pkwy                      P.O. Box 460036
Dallas, TX 75201                               Carrollton, TX 75007                         Garland, TX 75046-0036



Center for Scoliosis Advance Spine             Credit One Bank                              DHS
x2436                                          xxxx xxxx xxxx 5415                          xxxx4545
2800 E. Broad St., #512                        PO Box 60500                                 P.O. Box 460036
Mansfield, TX 76063                            City of Industry, CA 91716-0500              Garland, TX 75046-0036



Chrysler Capital                               Credit One Bank                              DHS
xxx3070                                        xxxx xxxx xxxx 8885                          xxxxxxx1761
P.O. Box 660335                                PO Box 60500                                 P.O. Box 460036
Dallas, TX 75266-0335                          City of Industry, CA 91716-0500              Garland, TX 75046-0036



Citibank/The Home Depot                        Credit Systems Intl In                       Doctors Reporting Service of TX,
xxxxxxxxxxxx9713                               xxxxx4538                                    xxxxxx1761
Attn: Recovery/Centralized Bankruptcy          P O Box 1088                                 PO Box 460036
PO Box 790034                                  Arlington, TX 76004                          Garland, TX 75046-0036
St Louis, MO 63179


City of Weatherford                            Credit Systems Intl In                       DRS
xx-xxx0-05-0                                   xxxxx5620                                    xxx9060
P.O. Box 255                                   P O Box 1088                                 800 E. Campbell Rd., Suite 399
Weatherford, TX 76086                          Arlington, TX 76004                          Richardson, TX 75081



Comenity Bank/Lane Bryant                      Credit Systems Intl In                       Enhanced Recovery Corp
xxxxxxxxxxxx4619                               xxxxx8387                                    xxxx1227
Attn: Bankruptcy                               P O Box 1088                                 Attention: Client Services
PO Box 182125                                  Arlington, TX 76004                          8014 Bayberry Rd
Columbus, OH 43218                                                                          Jacksonville, FL 32256
       Case 19-31527-bjh13 Doc 4 Filed 05/03/19                     Entered 05/03/19 12:03:30        Page 20 of 22
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

  IN RE: James Craig Ryno                                                       CASE NO.
                                   Debtor


          Debra M. Ryno                                                         CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #2)

Enhanced Recovery Corp                          Harris                                     Integrity Solution Svc
xxxx9614                                        xxxx2132                                   xxxx7094
Attention: Client Services                      Harris & Harris, Ltd.                      20 Corporate Hills Dr
8014 Bayberry Rd                                111 W Jackson Blvd 400                     Saint Charles, MO 63301
Jacksonville, FL 32256                          Chicago, IL 60604


First Premier Bank                              Health Texas Provider Network              Internal Revenue Service
xxxxxxxxxxxx0699                                xxxxx9124                                  xxx-xx-xxxx & xxx-xx-6469
Attn: Bankruptcy                                PO Box 842727                              P.O. Box 7346
PO Box 5524                                     Dallas, TX 75284                           Philadelphia, PA 19101-7346
Sioux Falls, SD 57117


First Premier Bank                              HRRG                                       James Craig Ryno
xxxxxxxxxxxx1491                                xxxxxxxxxx-xxxx9593                        3201 Southshore Court
Attn: Bankruptcy                                P.O. Box 8486                              Midlothian, TX 76065
PO Box 5524                                     Coral Spring, FL 33075-8486
Sioux Falls, SD 57117


Gateway Mortgage Grp                            HSBC                                       John C. Mallioc & Assoc.
xxxx6619                                        xxxx xxxx 0130                             114 N. Rogers St.
ATTN: Bankruptcy Dept.                          PO Box 9                                   Waxahachie, TX 75165
244 S Gateway place                             Buffalo, NY 14240
Jenks, OK 74037


GECRB/Care Credit                               IC System                                  Laboratory Physicians Associates
xxxxxxxxxxxx1194                                xxxxxxx6001                                xxxx-xx9789
Attn: bankruptcy                                Attn: Bankruptcy                           PO Box 740968
PO Box 103104                                   444 Highway 96 East; PO Box 64378          Dallas, TX 75374-0968
Roswell, GA 30076                               St. Paul, MN 55164


Guardian Healthcare-Waxahachie                  IC System                                  Laboratory Physicians Associates
xxxxx6624                                       xxxxxxx5001                                xxxx-xxxxxx2216
P.O. Box 302111                                 Attn: Bankruptcy                           PO Box 740968
Dallas, TX 75320-2111                           444 Highway 96 East; PO Box 64378          Dallas, TX 75374-0968
                                                St. Paul, MN 55164


Harley Davidson Financial                       ID Partners                                Lawson Farms HOA
xxxxxxxxxx3012                                  4430                                       xxx1307
Attention: Bankruptcy                           309 Regency Pkwy., #205                    c/o: Principal Management Group
PO Box 22048                                    Mansfield, TX 76063-7305                   P.O. Box 660090
Carson City, NV 89721                                                                      Dallas, TX 75266-0090
       Case 19-31527-bjh13 Doc 4 Filed 05/03/19                     Entered 05/03/19 12:03:30        Page 21 of 22
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: James Craig Ryno                                                       CASE NO.
                                     Debtor


          Debra M. Ryno                                                         CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #3)

Mabt - Genesis Retail                             Midland Credit Management                Paramount Recovery Sys
xxxxxxxxxxxx5160                                  xxxxx5995                                xxxxxxxxxxxxx9726
Attn: Bankruptcy                                  P.O. Box 301030                          105 Deanna St
PO Box 4477                                       Los Angeles, CA 90030-1030               Robinson, TX 76706
Beaverton, OR 97076


Mabt - Genesis Retail                             Midland Credit Management                Radiology Associates of N. Texas
xxxxxxxxxxxx5505                                  xxxxx3394                                xxxxxxx-xxxTC-RA
Attn: Bankruptcy                                  P.O. Box 301030                          P.O. Box 1723
PO Box 4477                                       Los Angeles, CA 90030-1030               Indianapolis, IN 46206-1723
Beaverton, OR 97076


Methodist Health System                           Midland Credit Management                RCS
4040 N. Central Expwy.,#600                       xxxxx1165                                xx7290
Dallas, Texas 75204                               P.O. Box 301030                          1499 W. Palm Park Rd., #140
                                                  Los Angeles, CA 90030-1030               Boca Raton, FL 33486



Methodist Mansfiled Medical Ctr.                  Midland Funding                          RentDebt Automated Collections
xx xxxxxx9001                                     xxxxxx0809                               xxxxx253A
4040 N. Central Exp. Way, #600                    8875 Aero Dr Ste 200                     Attn: Bankruptcy
Dallas, TX 75204-3174                             San Diego, CA 92123                      2802 Opryland Dr
                                                                                           Nashville, TN 37214


Methodist Mansfiled Medical Ctr.                  Midland Funding                          Rushmore Service Center
xxxxxxxx8178                                      xxxxxx4936                               xxx2511
4040 N. Central Exp. Way, #600                    2365 Northside Dr Ste 300                P.O. Box 5508
Dallas, TX 75204-3174                             San Diego, CA 92108                      Sioux Falls, SD 57117



Methodist Medical Group                           My Clinic                                Santander Consumer Usa
xxxxxx8462                                        xxxxxx-xx6700                            xxxxxxxxxxxxx1000
P.O. Box 733540                                   106 Plaza Dr.                            8585 N Stemmons Fwy Ste 1100-n
Dallas, TX 75373-3540                             Red Oak, TX 75154                        Dallas, TX 75247



Methodist Medical Group                           Okinus, Inc.                             Southwest Credit
xxxxx2739                                         xxx xxx 4575                             xxxx3948
P.O. Box 733536                                   157 W. Rail Rd.                          4120 International Pkwy., #1100
Dallas, TX 75373-3536                             St. Pelham, GA 31779                     Carrollton, TX 75007-1958
       Case 19-31527-bjh13 Doc 4 Filed 05/03/19                    Entered 05/03/19 12:03:30           Page 22 of 22
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION

  IN RE: James Craig Ryno                                                        CASE NO.
                                      Debtor


          Debra M. Ryno                                                          CHAPTER      13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #4)

Stellar Recovery                                Texas Physican Resources, LLP               Verizon
xxxx4980                                        xxxxxx5036                                  xxxxxxxxxx0001
1327 Highway 2 W., Suite 100                    P.O. Box 8776                               500 Technology Dr
Kalispell, MT 59901-3413                        Ft. Worth, TX 76124-0776                    Ste 550
                                                                                            Weldon Spring, MO 63304


Syncb/hhgreg                                    Texas Physicans Resources, LLP              Waxahachie Family Denistry
xxxxxxxxxxxx5149                                xxxxxx0532                                  125 Park Place Blvd.
Attn: Bankruptcy                                P.O. Box 3495                               Waxahachie, TX 75165
PO Box 965060                                   Toledo, OH 43607
Orlando, FL 32896


Syncb/hhgreg                                    Texas Physicans Resources, LLP              Western Shamrock Corporation
xxxxxxxxxxxx4902                                xxxxxx5036                                  xxxxxxxxxZ002
Attn: Bankruptcy                                P.O. Box 8776                               Attention: Bankruptcy
PO Box 965060                                   Ft. Worth, TX 76124                         801 S Abe St. Ste, 2A
Orlando, FL 32896                                                                           San Angelo, TX 76903


Synchrony Bank                                  Texas Physicans Resources, LLP              Westlake Financial Svc
xxxx xxxx xxxx 1194                             xxxxxx9119                                  xx6416
P.O. Box 960061                                 P.O. Box 3495                               4751 Wilshire Blvd Suite 100
Orlando, FL 32896-0061                          Toledo, OH 43607                            Los Angeles, CA 90010



Synerprise Consulting Services, Inc             Txu Electric/TXU Energy
xxxx1323                                        xxxxxxxxxxxx3080
Attn: Bankruptcy                                Attention: Bankruptcy
5651 Broadmoor St                               PO Box 650393
Mission, KS 66202                               Dallas, TX 75265


Tel- Check                                      United Revenue Corp
2801 E. Interstate 20                           xxx5256
Weatherford, TX 76087                           Attention: Office Manager
                                                204 Billings St. Suite 120
                                                Arlington, TX 76010


Terminix                                        USMD Hospital of Arlington
608 Development Drive, Suite 200A               xxxxxxxxxx&xxxxxx1391
Plano, TX 75074                                 801 W. Interstate 20
                                                Arlington, Texas 76017
